DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (JP 2007167882) in view of Fumiaki (WO 2015141865).
	Regarding claim 1, Okabe discloses a shaft diameter enlarging method (Fig. 1-19) for enlarging an intermediate portion (middle portion) of a shaft (W), the shaft diameter enlarging method comprising: holding the shaft by a pair of holders (2) with a gap (see Fig. 1: gap between 2s) between the pair of holders in an axial direction of the shaft; applying compression force (see Fig. 1A to 1E) in the axial direction to the intermediate portion arranged between the pair of holders; and applying alternating load (see Fig. 1c and 1e: arrow going up and down) in a direction intersecting the axial direction to the intermediate portion to enlarge the intermediate portion, wherein, when enlarging the intermediate portion, a temperature of the intermediate portion is set to be above a blue brittleness temperature range (see Fig. 6& [0008] first paragraph & [0010] second paragraph & [0036] 5th paragraph: above 673K (400C) in Fig. 6) of the shaft. Okabe also discloses that the upper limit of the temperature of the intermediate portion is set to be above 853K (579C) at heating time at 110sec and 120sec ([0033]& Fig. 6).
	Although Okabe discloses the temperature of the holders in Fig. 5 (see Fig. 5. Temperature is below 773K (500C)) and the upper limit of the intermediate portion (above 579C- see Fig. 6&[0033]), Okabe is silent with respect to consideration of the tempering temperature of the holders. 
	Fumiaki teaches a shaft diameter enlarging method comprising holders (1a, 1b) that are made with SKH51 ([0050] SKH51 high speed steels). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holders of Okabe to be made with SKH51 steel since it is a known material that is used to make the holders for shaft diameter enlarging method. Examiner notes that SKH51 has a tempering temperature of 560C. (see image below) Therefore, the temperature of the holders (500C or below as shown in Fig. 5 of Okabe) is set to be below a tempering temperature range of the holders made of SKH51 material. Also, the upper limit of the temperature of the intermediate portion (above 579C - see Fig. 6& [0033]) is set to be above a tempering temperature (560C) range of the pair of holders.

    PNG
    media_image1.png
    397
    798
    media_image1.png
    Greyscale

	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the holders so that the operating temperature does not temper the holders since there is no need. If the holders were heat treated and tempered, it would harden the holders and cause it to wear more easily. 
	Regarding claim 2, modified Okabe teaches the shaft diameter enlarging method according to claim 1, wherein, when enlarging the intermediate portion, the temperature of the intermediate portion is set to be equal to or above 400.degree. C. (see Fig. 6& [0008] first paragraph & [0010] second paragraph & [0036] 5th paragraph: above 673K (400C) in Fig. 6), and the temperature of the pair of holders is set to be below 580.degree. C (see Fig. 5: all temp below 500C).
	Regarding claim 3, modified Okabe teaches the shaft diameter enlarging method according to claim 1, wherein, when enlarging the intermediate portion, the temperature of the intermediate portion is set to be in a range of 400.degree. C. to 700.degree. C (around 723K shown in Fig. 6 at 110s).
	Regarding claim 4, modified Okabe teaches the shaft diameter enlarging method according to claim 1.
	Although Okabe discloses that the temperature of the intermediate portion is set to be above the blue brittleness temperature range (above 673K (400C)) of the shaft and that the temperature of the holders are below the tempering temperature range (below 500C as interpreted) of the holders, Okabe fails to disclose wherein, when enlarging the intermediate portion, the temperature of the intermediate portion is set to be above the blue brittleness temperature range of the shaft and below the tempering temperature range of the pair of holders.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the temperature of the intermediate portion to be above the blue brittleness temperature range (above 400) of the shaft and below the tempering temperature range (below 500C) of the pair of holders because large temperature difference can produce a crack ([0038] 5th paragraph: exceeding 823K (549C) causing crack damage.) so choosing a temperature of, for example, 450C would have been "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143 Section I (E).
	Regarding claim 5, modified Okabe teaches the shaft diameter enlarging method according to claim 1, further comprising heating ([0036] first and second paragraph by heating device 1) at least a portion of the shaft including the intermediate portion before the enlarging of the intermediate portion.
	Regarding claim 6, modified Okabe teaches the shaft diameter enlarging method according to claim 1, further comprising heating ([0037] 5th-10th paragraph: heated during enlargement process) the intermediate portion during the enlarging of the intermediate portion.
Regarding claim 8, modified Okabe teaches the shaft diameter enlarging method according to claim 1, wherein the shaft is heated, in consideration of a thermal conduction from the shaft to the pair of holders, such that the pair of holders holding the shaft are maintained below the tempering temperature range (see Fig. 5&6 of Okabe: even though the shaft is heated above 853K, the temperature of the holder is kept below the tempering temperature of the modified holder).
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 
Applicant in pg. 6-7 of the argument states “Okabe generally discloses that 580C or more is helpful for shaft enlargement process at a temperature exceeding a blue brittle temperature of the shaft (see, e.g., Okabe 0008). However Okabe is silent with respect to consideration of the temperature of the holders. Fumiaki generally teaches that base material forming a shaft holding sleeve can include high speed steels, such as SKH51”. Applicant concludes that the either Okabe nor Fumiaki fails to teach, suggest, or otherwise render obvious the amended claim 1.
Examiner respectfully disagrees. Examiner notes that the combination of Okabe and Fumiaki as a whole teaches the claimed limitation. Okabe teaches the temperature conditions of the intermediate portion of the workpiece and the holder based on the heating time. Okabe clearly sets forth the blue brittle temperature of the workpiece and the temperature of the holder. Although silent to the material of the holder (and the tempering temperature of the holder), one of ordinary skill in the art would look to use a known holder material, in this case SKH51, as taught by Fumiaki. If one were to use the material as taught by Fumiaki, it would arrive at the claimed invention/method. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2005088066, US 20110132060, US 20160346828 teach a similar shaft diameter enlarging method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
	/JESSICA CAHILL/            Primary Examiner, Art Unit 3753